Citation Nr: 1724951	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  00-18 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico

THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA pension benefits in the amount of $15,235.00.

(The issues of entitlement to service connection for spondylolisthesis of the lower back, and hernia; and, the issue of entitlement to a compensable disability rating for the service-connected sinusitis prior to December 15, 2016, are addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1975.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2000 decision by the Committee of Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the Veteran's request for a waiver of recovery of an overpayment of VA pension benefits in the amount of $15,235.00.  The Veteran's Notice of Disagreement with respect to this issue was received at the RO in September 2000.  The RO issued a Statement of the Case in December 2000, and the Veteran's VA Form 9, substantive appeal to the Board, was received at the RO in December 2000.  

In March 2001, the Veteran testified at a personal hearing before an RO hearing officer at the RO.  A transcript of that proceeding is of record.  

The appeal was remanded for additional development of the record in August 2005 and February 2012.  As the requested development has not yet been completed, the issue is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its February 2012 remand, the Board directed the AOJ to request from the Veteran a completed current Financial Status Report (VA Form 20-5655).  Then, the AOJ was directed to re-adjudicate the Veteran's request for a waiver of recovery of an overpayment in the amount of $15,235.00 with express consideration of the provisions of 38 C.F.R. § 1.965(a) and each element of the equity and good conscience standard.  

Further, if the claim continued to be denied, then the AOJ was to issue a supplemental statement of the case.  

In September 2014, the Veteran submitted a financial status report (VA Form 5655); however, the AOJ has not yet readjudicated the claim.  

A review of the record shows that the initial notice of the overpayment was issued in April 2000 by the Debt Management Center (DMC) in St. Paul, Minnesota.  The matter was subsequently referred to the Committee on Waivers at the RO in San Juan, Puerto Rico in May 2000.  The Committee denied the waiver in August 2000, and a copy of the decision (VA Form 4-1837) was sent to the DMC.  The Veteran timely appealed.  

In the August 2005 and February 2012 remands, the issue of entitlement to a waiver of recovery of an overpayment of VA pension benefits was remanded to the RO in San Juan, Puerto Rico, but there has been no readjudication of the issue as requested in the remand directives.  It appears, however, that at some point during the course of the appeal, the matter was transferred to the DMC in Minnesota, but it is unclear as to whether the Board's remands are being forwarded to that facility.  

Accordingly, the case is REMANDED for the following action:

Contact the appropriate facility, including, but not limited to the DMC and/or the San Juan RO and request that the Committee on Waivers readjudicate the Veteran's request for a waiver of recovery of an overpayment in the amount of $15,235.00 with express consideration of the provisions of 38 C.F.R. § 1.965 and each element of the equity and good conscience standard.  

If the claim continues to be denied, the AOJ should provide the Veteran and his representative with an appropriate SSOC before the claims folder is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




